 

Exhibit 10.3

 

AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT

AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT (this “Amendment”) dated as of
January 18, 2006 to CREDIT AGREEMENT (the “Credit Agreement”) dated as of
November 9, 2005, among MARVEL ENTERTAINMENT, INC., a Delaware corporation, and
HSBC BANK USA, NATIONAL ASSOCIATION, as Lender. All capitalized terms used but
not defined herein shall have the same meanings herein as in the Credit
Agreement. The parties hereto hereby agree as follows:

ARTICLE I:  AMENDMENTS

Section 1.1. Amendment. Section 2.5(a)(ii) of the Credit Agreement, which until
immediately prior to the execution hereof has read, in its entirety, “The
Commitments shall automatically and permanently reduced by an amount equal to
$50,000,000 on March 31, 2006,” is hereby amended to read, in its entirety: “The
Commitments shall automatically and permanently be reduced by an amount equal to
$50,000,000 on (i) August 15, 2006 or, if earlier, (ii) the date that is six
months after the first date on which the Outstandings equal more than
$100,000,000.”

ARTICLE II: REAFFIRMATION; REPRESENTATIONS AND WARRANTIES

Section 2.1. General. Each Obligor hereby ratifies, confirms and reaffirms in
all respects all of its Obligations to the Lender as evidenced by the Credit
Documents and all of its Obligations to the Lender arising under any other
instrument or agreement creating, evidencing, or securing any of its obligations
to the Lender.

Section 2.2. Representations and Warranties. Each Obligor hereby represents and
warrants to the Lender that, after giving effect to this Amendment, (a) the
representations and warranties set forth in the Credit Documents are true and
correct in all material respects on and as of the date hereof, except to the
extent such representations and warranties expressly relate to an earlier date,
and (b) no Default or Event of Default has occurred and is continuing.

ARTICLE III:  MISCELLANEOUS

Section 3.1. No Waiver. Except as otherwise provided herein, this Amendment
shall not (i) constitute a modification, acceptance or waiver with respect to
any other term, provision or condition of the Credit Agreement or any other
instrument or agreement referred to therein or (ii) except as contemplated
hereunder, prejudice any right or remedy that the Lender may now have or may
have in the future under or in connection with the Credit Agreement or any other
instrument or agreement referred to therein and all obligations of the Obligors
and rights of the Lender thereunder shall remain in full force and effect.

Section 3.2. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, except that no Obligor may assign or otherwise transfer
any of its rights or Obligations hereunder without the prior written consent of
Lender (and any attempted assignment or transfer by any Obligor without such
consent shall be null and void).

Section 3.3. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 

1

 



 


--------------------------------------------------------------------------------

 

Section 3.4. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Amendment and shall not affect the construction of, or be taken into
consideration in interpreting, this Amendment.

Section 3.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment or of any other Credit Document by telecopy shall be effective as
delivery of a manually executed counterpart of this Amendment or of such other
Credit Document.

 

2

 



 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

BORROWER:

 

MARVEL ENTERTAINMENT, INC.

 

By  /s/ Kenneth P. West                                

 

Name: Kenneth P. West

 

 

Title: Executive Vice President and

 

Chief Financial Officer

 

 

Notice Address for The Borrower:

 

417 Fifth Avenue

New York, NY 10016

Attn: Kenneth P. West, Executive Vice President and Chief Financial Officer

Telephone: 212-576-4017

Facsimile: 212-576-4064

 

ADDITIONAL OBLIGOR(S):

 

MARVEL CHARACTERS, INC.

 

By  /s/ Kenneth P. West                                

 

Name: Kenneth P. West

 

Title: Treasurer

 

 

 

LENDER:

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

By  /s/ MARY A. PAN                                   

 

MARY A. PAN

 

 

SENIOR VICE PRESIDENT

 

Notice Address:

 

452 Fifth Avenue

New York, New York 10018

Attn: Mary A. Pan, Senior Vice President

Telephone: 212-525-5370

Facsimile: 212-525-6233

 

 

 

 

3

 



 

 

 